Citation Nr: 0300025	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  02-19 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to October 2, 
2000, for service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to October 2, 
2000, for a total rating due to unemployability caused by 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1952 to August 1955.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted service connection for 
PTSD and granted TDIU, both with an effective date of 
October 2, 2000.


FINDINGS OF FACT

1.  A December 1995 rating decision denied entitlement to 
service connection for a psychiatric disability.  The 
veteran did not perfect an appeal of that decision.

2.  On October 2, 2000, the RO received the veteran's 
request to reopen his claim of entitlement to service 
connection for a psychiatric disability.

3.  By a rating action, dated in July 2002, the RO granted 
entitlement to service connection for PTSD and assigned a 
70 percent rating effective October 2, 2000.

4.  By a rating action, dated in July 2002, the RO granted 
entitlement to TDIU effective October 2, 2000.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.160, 
20.200, 20.202, 20.302 (2002).

2.  The criteria for an effective date prior to October 2, 
2000, for service connection for PTSD have not been met.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. §§ 3.156(c), 
3.400(b)(2)(i), 3.400(q)(1)(ii), and 3.400(r) (2002).

3.  The criteria for an effective date prior to October 2, 
2000, for TDIU have not been met.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. §§ 3.400(o) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Facts

In August 1955, the RO received the veteran's claim for 
service connection for a stomach disorder.

In December 1955, the RO in Kansas City, Missouri, denied 
entitlement to service connection for a hypochondriacal 
condition, claimed as a stomach condition.  By a letter, 
dated December 16, 1955, the veteran was notified of that 
decision, as well as his appellate rights.  A notice of 
disagreement was not received with respect to that 
decision.

In April 1992, the RO received the veteran's claim for 
service connection, in part, for a stomach disorder.

In September 1992, the RO denied entitlement to service 
connection for a stomach condition.  The RO notified the 
veteran that such disability had been denied many years 
earlier and that such decision had become final.  The RO 
further noted that he could not reopen that claim, without 
first submitting new and material evidence.  

In August 17, 1995, the RO received the veteran's claim of 
entitlement to service connection for psychiatric 
disability.  VA examination in October 1995 yielded 
diagnoses of dysthymia and alcohol dependence.

In December 1995, the RO denied the veteran's claim of 
entitlement to service connection for psychiatric 
disability.  In a letter, dated January 9, 1996, the RO 
notified the veteran of that decision.  A notice of 
disagreement was received in February 1996; and, on 
February 27, 1996, the veteran was issued a Statement of 
the Case (SOC).  He did not respond to that SOC by January 
9, 1997.  

On October 2, 2000, the RO received a statement from a VA 
physician, which showed that the veteran was being 
followed by the VA for anxiety and depression.  The 
physician reported that those problems were apparent in 
service.

In November 2000 and June 2001, the veteran underwent VA 
psychiatric examinations by the same examiner.  The 
examiner determined that the veteran had PTSD, as a result 
of stressors he experienced in service.  He also noted 
that the veteran had dysthymic disorder and an anxiety 
disorder secondary to that disability.

By a rating action in July 2002, the RO granted service 
connection for PTSD with secondary dysthymic disorder with 
anxiety component.  It assigned a 70 percent disability 
rating, effective October 2, 2000.  The RO also granted 
entitlement to TDIU, effective October 2, 2000.  In the 
SOC, it was noted that the grant of service connection for 
psychiatric disability was on the basis of new and 
material evidence submitted since the RO's decision in 
December 1995.  

II.  Analysis

The veteran seeks an effective date prior to October 2, 
2000, for service connection for his PTSD.  Specifically, 
he maintains that the effective date should be retroactive 
to August 1995, when he applied for service connection for 
psychiatric disability.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date 
of an award based on an original claim for service 
connection "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of 
compensation based on an original claim "will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later."  38 C.F.R. § 3.400.  

An appeal requires a notice of disagreement on behalf of 
the claimant and a substantive appeal after a statement of 
the case is provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  If no appeal is filed within the time limit 
provided, the determination becomes final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302.  A finally adjudicated 
claim is one that has become final by the expiration of 
one year after the date of notice of a disallowance.  38 
C.F.R. § 3.160(d).  A previous determination which is 
final and binding will be accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).

The veteran has not specifically alleged clear and 
unmistakable error in the December 1995 rating decision.  
He filed a notice of disagreement with that decision, and 
he was provided a Statement of the Case in February 1996.  
The Statement of the Case informed him of the need to file 
a substantive appeal.  No correspondence was received from 
him within the appeal period.  Therefore, the December 
1995 rating decision is final and binding as to 
conclusions based on the evidence on file at the time.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. 
§ 7105.  The exception to that rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed, the VA shall reopen the claim and review 
the former disposition of the claim.

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, 
it will be considered filed as of the date of receipt of 
the informal claim.  38 C.F.R. § 3.155. 

A VA examination report will be accepted as an informal 
claim for benefits once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 
C.F.R. § 3.157(b) and (b)(1).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date 
of receipt of a claim.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date 
of such examination, treatment or hospital admission. 38 
C.F.R. § 3.157(b).  

The VA physician's statement, received by the RO on 
October 2, 2000, reported a nexus between the veteran's 
psychiatric disability and service.  The RO found such 
evidence new and material for the purpose of reopening the 
claim.  

In July 2002, following additional development, the RO 
granted service connection for psychiatric disability, 
including PTSD, on the basis that the veteran had 
submitted new and material evidence since the RO's 
decision in December 1995.  

With a claim for service connection, the effective date of 
an award will be (1) the day following separation from 
active service or the date entitlement arose if the claim 
is received within one year after separation from service 
or (2) the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(emphasis added).  When there is a final denial of a 
claim, and new and material evidence is received, the 
effective date of the award of compensation is date of 
receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) and (r) 
(emphasis added).

When the veteran filed his claim for service connection 
for a psychiatric disorder on October 2, 2000, it was a 
claim to reopen since there was a prior final disallowance 
of this claim, as discussed above.  It is undisputed that 
the veteran did not appeal the prior denial of this claim.  
Once that prior decision became final, any claim filed 
thereafter was a claim to reopen.

The assigned effective date of October 2, 2000, is the 
date of receipt of the veteran's claim.  There is no 
indication in the file, or any allegation from the 
veteran, that any claim was filed between the denial in 
December 1995 and the reopened claim in October 2000.  

Although the veteran may have suffered from a psychiatric 
disorder since his military service, the effective date 
for service connection based on a reopened claim cannot be 
the date of receipt of any claim which was previously and 
finally denied.  See, e.g., Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (holding that "the effective date of an 
award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA.").  The veteran did not submit a claim to reopen 
at any time between the last denial in December 1995 and 
his claim on October 2, 2000.  These dates are more than 
one year after his separation from active service.  In 
light of this fact, the Board concludes that an effective 
date earlier than October 2, 2000, is not warranted in 
this case under VA regulations governing effective dates 
for awards based on an original claim for service 
connection or a reopened claim.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r); 
see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) 
("The fact that the appellant had previously submitted 
claim applications, which had been denied, is not relevant 
to the assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been 
previously denied could not preserve an effective date for 
a later grant of benefits based on a new application).  As 
such, there is simply no legal basis for an effective date 
earlier than October 2, 2000, for service connection for 
PTSD.  

The veteran also seeks a rating prior to October 2, 2000, 
for his TDIU.  The effective date for an increase in 
disability compensation, such as TDIU, is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  A grant of TDIU is based 
on the inability to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  Inasmuch as service 
connection was not in effect for any disability prior to 
October 2, 2000, the award of TDIU could not have preceded 
that date, regardless of the status of the veteran's 
employment.  

In each of the veteran's claims, the law, and not the 
facts, is dispositive of the issue.  Therefore, the 
appeals must be denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

III.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  That law redefined the obligations of 
the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date 
involving a grant of service connection when an effective 
date of the date of receipt of the claim has been 
assigned.  As discussed more fully above, the effective 
date of an evaluation and an award of compensation based 
on an original or reopened claim will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (emphasis 
added).  Therefore, even if evidence did exist pre-dating 
the claim that showed service connection was warranted for 
PTSD or showed that the veteran was unemployable as a 
result of his PTSD, it is legally impossible to get an 
effective date any earlier than the date the reopened 
claim was ultimately received.  As for the duty to inform, 
the Statement of the Case informed the veteran what was 
needed to substantiate his claims.

Since the facts are not dispositive of the issue, no 
amount of development would allow the veteran to prevail.  
See Sabonis, 6 Vet. App. at 430 (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the veteran are to be 
avoided).  When drafting the VCAA, Congress observed that 
it is important to balance the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime 
service sought pension, no level of assistance 
would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some 
other veteran's claim where assistance would be 
helpful would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement 
of Sen. Rockefeller).  Thus, because the law as mandated 
by statute, and not the evidence, is dispositive of this 
appeal, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129 (2002).  






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date prior to October 2, 2000, 
for a grant of service connection for PTSD is denied.

Entitlement to an effective date prior to October 2, 2000, 
for a grant of TDIU is denied.



		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

